ACCEPTED
                                                                                              12-14-00325-CR
                                                                                  TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                        3/11/2015 10:11:15 PM
                                                                                                 CATHY LUSK
                                                                                                       CLERK

                                  No. 12-14-00325-CR

 TIMOTHY CHOICE                              §    IN THE COURT OF APPEALS
                                                                   FILED IN
     Appellant                               §                    12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                             §
 vs.                                         §    12TH   JUDICIAL 3/11/2015
                                                                  DISTRICT  10:11:15 PM
                                                                       CATHY S. LUSK
                                             §                             Clerk
 THE STATE OF TEXAS,                         §
     Appelle                                 §    AT TYLER, TEXAS

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      45-DAY REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                             I.

       Appellant’s brief in this matter is due on 11 March 2015. No prior extensions

have been requested.

                                            II.

       Additionally, while working on this case counsel has also been working on

approximately 50 open appellate cases in this and other courts to which he has been

appointed by Smith County. This has included investigating motions for new trials

(looking for and talking with potential witnesses, jail and office visits with new appellate

appointments, trial court appearances for the same), requests for and reviews of reporter’s

and clerk’s records, research, briefing, review of opinions, investigation of potential PDR

issues, etc. While not all of these seventy or so cases have required significant attention
from counsel during this time, many of them have which ahs resulted form counsel

having been able to devote the full attention necessary to this case prior to today’s date.

       Because of this, counsel was delayed in completing his brief in this matter.

                                              II.

       No prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by forty-five days.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by efile concurrently with its filing.

                                            /s/Austin Reeve Jackson